Case 1:18-cv-23329-RAR Document 183 Entered on FLSD Docket 11/05/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT FOR
                            THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                      Case No.: 18-cv-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY, an Illinois
  corporation,

          Plaintiff,
  v.

  MANUEL V. FEIJOO,
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,


          Defendants.

                              DEFENDANTS PROPOSED VOIR DIRE

       1. Have you ever had any experience with an insurance company which would prevent you

          from being fair and impartial in a case where an insurance company is involved?

       2. Have you or any member of your family ever been insured by State Farm?

       3. Have you or any member of your family ever worked as a claims adjuster or otherwise

          for any company involved in the insurance business?

       4. Do you have any opinion or attitude towards people who are injured in car accidents or

          workplace accidents and who seek compensation for those injuries?

       5. If at the end of this trial the evidence proves to you that Dr. Feijoo is entitled to be paid

          for the treatment which is the subject of his counterclaim, do you have any moral,

          religious, or other personal beliefs which might prevent you from awarding damages

          against State Farm?




                                                     1
Case 1:18-cv-23329-RAR Document 183 Entered on FLSD Docket 11/05/2019 Page 2 of 4



                                            RESPECTFULLY SUBMITTED,
                                            THE PIVNIK LAW FIRM
                                            7700 N. Kendal Drive, Suite 703
                                            Miami, FL 33156
                                            Tel: 305-670-0095
                                            Email:Pivniklaw@aol.com
                                                   Cdiezpivniklaw@aol.com
                                            By: /s/ Jerome A. Pivnik
                                            Jerome A. Pivnik, Esq.
                                            Fla. Bar No.: 400408

                                            Andrew P. Baratta, Esq.
                                            Baratta, Russell & Baratta
                                            3500 Reading Way
                                            Huntingdon Valley, PA 19006
                                            Tel: 215-914-2222
                                            Email: Andrew@Barattarussell.com
                                            (pro hac vice)




                                        2
Case 1:18-cv-23329-RAR Document 183 Entered on FLSD Docket 11/05/2019 Page 3 of 4



                          UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                   Case No.: 18-cv-23329-RAR

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY, an Illinois
  corporation,

         Plaintiff,
  v.

  MANUEL V. FEIJOO,
  MANUEL V. FEIJOO, M.D., P.A.,
  a Florida professional association,


         Defendants.

                                  CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on November 5, 2019, I have filed the foregoing document with
  the Clerk of Court using the CM/ECF system and that a copy was electronically served upon the
  following in the manner specified, either via transmission of Notices of Electronic Filing
  generated by CM/ECF or in some other authorized manner for those counsel or parties who are
  not authorized to receive electronically Notices of Electronic Filing: Kenneth P. Hazouri, Esq.,
  and Andrew S. Ballentine, Esq., Mantzaris and Neal, LLP, 332 North Magnolia Avenue,
  Orlando, FL 32801. (Khazouri@dsklawgroup.com, ABallentine@dsklawgroup.com,
  Lquesada@dsklawgroup.com, Lmorales@dsklawgroup.com).

                                                      THE PIVNIK LAW FIRM
                                                      7700 N. Kendal Drive, Suite 703
                                                      Miami, FL 33156
                                                      Tel: 305-670-0095
                                                      Email:Pivniklaw@aol.com
                                                            Cdiezpivniklaw@aol.com
                                                      By: /s/ Jerome A. Pivnik
                                                      Jerome A. Pivnik, Esq.
                                                      Fla. Bar No.: 400408

                                                      Andrew P. Baratta, Esq.
                                                      Baratta, Russell & Baratta
                                                      3500 Reading Way
                                                      Huntingdon Valley, PA 19006
                                                      Tel: 215-914-2222
                                                      Email: Andrew@Barattarussell.com

                                                 3
Case 1:18-cv-23329-RAR Document 183 Entered on FLSD Docket 11/05/2019 Page 4 of 4



                                            (pro hac vice)




                                        4
